         Case 1:18-cv-01853-EGS Document 109-1 Filed 12/28/18 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                              )
 GRACE, et al.                                )
                                              )
                Plaintiffs,                   )
                                              )
 v.                                           )        Civil Action No. 1:18-cv-01853-EGS
                                              )
 MATTHEW G. WHITAKER, in his                  )
 Official capacity as Acting Attorney         )
 General of the United States, et al.,        )
                                              )
                Defendants.                   )
                                              )

        [PROPOSED] ORDER GRANTING JOINT STIPULATION AND MOTIONS

         In light of the parties’ Joint Stipulation Regarding Paragraph 5 of the Permanent

Injunction, Motion to Lift the Stay Entered on December 26, 2018, and Motion to Set Aside

Briefing Schedule, it is hereby ORDERED that:

      1. The stay entered on December 26, 2018, relating to paragraph 5 of the preliminary-

         injunction order is lifted; and

      2. The briefing schedule issued on December 27, 2018, is set aside.

SO ORDERED.

Dated: December ___, 2018                                    __________________________
                                                             Emmet G. Sullivan
                                                             United States District Judge
